Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 30, 2021

                                      No. 04-21-00329-CV

       IN THE INTEREST OF M.A.C., M.A.C., A.S.C., AND M.R.T., CHILDREN,

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA02205
                      The Honorable Kimberly Burley, Judge Presiding


                                         ORDER
        The reporter’s record was due to be filed with this court on August 16, 2021. See TEX. R.
APP. P. 35.1. On August 30, 3021, court reporter Angelita Rangel Jimenez filed a first
notification of late reporter’s record. She requested an extension of time to file the record until
September 7, 2021.
       The request is GRANTED. The reporter’s record is due on September 7, 2021. See id.
R. 35.3(c) (limiting an extension in an accelerated appeal to ten days).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of August, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court